PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/471,753
Filing Date: 20 Jun 2019
Appellant(s): ROQUETTE FRERES



__________________
Harris A. Pitlick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 31 January 2022 from which the appeal is taken have been modified by the Second Supplemental Amendment dated 08 March 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
(2) Response to Argument
Regarding the rejection of claims 1, 3-9 and 11-14 under 35 USC 103 as being unpatentable over Lee et al (WO 2011/119004 A2) in view of Liming et al (CN 103059071 A, Machine English Translation) 
Appellant argues that:
	Appellant has observed that in all the processes for producing D-allulose crystals of the prior art, specifically the one disclosed in Lee, D-allulose dimers are systematically obtained. Impurities described therein have, to Appellant’s best knowledge, never been reported in the literature. This is explained by the fact that, with the high-performance liquid chromatography technique conventionally used to measure the purity of D-allulose, these impurities are not detected on the chromatograms (see Figs. 7 and 8). It is by using gas chromatography technique that Appellant has been able to detect the presence thereof (See Figs. 9 and 10).
	Examiner’s Response:
	Appellant may have observed the formation of D-allulose dimers in the process of making D-allulose crystals including the process of Lee and D-allulose dimer being the identity of the impurity may not have been reported in the literature. However, Lee teaches steps 1, 4 and 5 of the process recited in claim 1 for producing D-allulose crystals. One of ordinary skill in the art knows that in any process of producing compounds, impurities will be present and have to be removed, even if the identity of the impurity is not known. One of ordinary skill in the art also knows that after obtaining the desired product (D-allulose crystals in the instant case) its purity needs to be checked and that GC is one of the techniques that is commonly used. Torres (Bio) also suggests this. Even though Torres (Bio) does not teach that GC can be used for determining the presence of D-allulose dimer as an impurity in D-allulose crystals and its percentage, the artisan will recognize that the presence of an impurity and its percentage can be determined even though the identity of the impurity may not be known. Any and all impurities even if their identity is not known, when removed, should enable the crystallization of the desired product (D-allulose in the instant case). Regarding Figures 9 and 10 applicant teaches that Fig. 9 represents GC chromatogram of a D-allulose rich composition in the process of the invention before nanofiltration, and Fig. 10 is GC chromatogram of permeate sampled in the process of the invention after nanofiltration. This shows that it is the nanofiltration step that has removed the D-allulose dimers. Since the use of nanofiltration is suggested by Liming and can be incorporated in the process of Lee, this step should remove the dimer if present even without the artisan recognizing it is the dimer that is present as impurity.
	Appellant argues that:
Appellant has also been able to show that these dimers, contrary to other impurities such as glucose or D-fructose, have a very significant anti-crystallizing effect. In point of fact, since these D-allulose dimers form during the process, their presence can limit the yield of a continuous process for producing D-allulose crystals by purely and simply preventing this crystallization, by forming non-centrifugable massecuites, if the amounts of these dimers are too high. Moreover, in an industrial and continuous process for producing D-allulose crystals wherein numerous successive steps are carried out, the amount of these purities can vary over time. It is only Appellant who has identified these specific impurities and has succeeded to remove them, by carrying out a separating step of at least partly separating these D-allulose dimers by nanofiltration.
Examiner’s Response:
Impurities do have an anti-crystallizing effect. In example 2 (page 8, lines 71-72) Lee teaches that the purity of a material to be crystallized should be increased to about 70% to about 90% or more for crystallization. The examples of Lee also show removal of impurities. This is a suggestion to the artisan to remove any and all impurities from the D-allulose solution before initiating crystallization, irrespective of the identity of the impurities. From the teaching of Torres, GC of the D-allulose solution will reveal how many impurities are present. After verifying that there are no impurities present or the impurity content is extremely low in the concentrated D-allulose solution the artisan can initiate crystallization and expect a high yield of D-allulose crystals. The artisan would expect crystallization to occur if the content of impurities is very low, even without knowing that it is D-allulose dimer that is the impurity.
Appellant argues that:
Although comparative Example 3 herein is not strictly identical to the teaching of Lee with regard to the concentration, the crystals obtained use a process of the same type as that used to produce the crystals described in Example 6 of Lee. This comparative test 3, producing crystals comprising 0.7% of D-allulose dimers, therefore demonstrates well that Lee does not make it possible to form the crystals of the invention.
As demonstrated by Examples 1 and 2 herein according to the present invention, the crystals comprise 0.2% and less that 0.1%, respectively, of D-allulose dimers. As further demonstrated by these examples, the crystals of the invention have many advantages, including being able to have a stockier shape and a large size. This shape can make it particularly interesting because it can promote the flow of crystals, as described in the specification at page 6, lines 11-15. Furthermore, the process of the invention makes it possible to obtain an excellent production yield of crystals (see Examples).
Examiner’s Response:
The comparison of the examples as stated above is not a proper comparison. Examples 1 and 2 use nanofiltration step, which removes all unwanted materials (impurities). This would have removed D-allulose dimers if present. In comparative example 3, nanofiltration is not used. So, in a continuous process, without the use of nanofiltration, impurities would build up and would affect the amount of crystals recovered, irrespective of whether the impurity is D-allulose or any other material. Build-up of impurities would produce a D-allulose composition that is not rich in D-allulose. This would affect crystallization and the yield of D-allulose. Since nanofiltration to separate/remove carbohydrates from a mixture is taught by Liming, the artisan will recognize that the use of nanofiltration in the process of Lee would remove impurities and yield a highly enriched solution containing D-allulose. There is a reasonable expectation of success in removing D-allulose dimer from the mixture even if its presence is not known. Lee teaches that product including D-allulose in the form of fine powders are disadvantageous in food manufacturing process due to low flowability. There is a need for making D-psicose (aka D-allulose) in the form of crystals (page 2, para [9], last five lines).
	Appellant argues that:
The Office, referring to examples 3 and 4, concludes that Liming teaches the separation of several combinations of sugars using nanofiltration technique. The Office concludes that this teaching of Liming suggests to one of ordinary skill in the art that nanofiltration can be incorporated in the method of Lee to separate unwanted material, including any dimers formed during the preparation of D-psicose. Liming teaches at paras 0011-0013 that nanofiltration allows the separation of only 4-7 carbon atom monosaccharides. D-allulose dimer should have 12 carbon atoms. Due to the lack of any mention of dimer separation in the prior art it follows that this effect has been improperly gleaned from Appellant’s own specification. 
Examiner’s Response:
Liming teaches the separation of several sugars in a mixture via the use of nanofiltration. Liming may not have expressly suggested the separation of D-allulose dimers from D-allulose crystals. Even though Liming discloses monosaccharides, there is no express teaching that dimers cannot be separated. In Lee’s process D-allulose is produced via epimerization of D-fructose to produce a composition comprising D-allulose and D-fructose (component in claim 3), which is enriched in D-allulose before crystallization. This tells the artisan that all other materials other than D-allulose present in solution should be removed for enriching the solution in D-allulose. Since carbohydrates are involved, the artisan, in view of Liming, would use nanofiltration to enrich the D-allulose solution. The art may not teach removing dimers of D-allulose. Since the dimer also happens to be a carbohydrate and Liming teaches nanofiltration for removing carbohydrates, the use of nanofiltration for enriching the D-allulose solution would also remove the dimer even though its presence creating an anti-crystallizing effect and its removal is not suggested by the prior art.
	Appellant Argues that:
Appellant disputes that one of ordinary skill in the art would seek to identify unknown impurities unless it was believed that a problem within the compound produced was due to an unknown impurity. The fact that GC was a known technique for measuring impurities is relevant only if one knew beforehand that the problem with D-allulose was caused by some impurity that could not be identified using HPLC. As far as the record shows, no one knew before Appellant. The present invention is, in effect, the discovery of the source of a problem, the solution to which when the source is discovered, becomes obvious. 
Examiner’s Response:
The suggestion to use filtration membranes having different molecular weight cut-off by Liming tells the artisan that the membrane can be changed to make sure that all impurities are removed to get a solution very rich in D-allulose to be crystallized. The artisan will also find it obvious to include the nanofiltration step and the step of recovering the permeate before the concentration step in order to enrich the starting composition. Doing the nanofiltration step before the concentration step would remove all impurities including the dimer if present, and will result in a stock solution for crystallization, which is highly concentrated in D-allulose and reduced content of impurities including the dimer. In view of the teaching of Lee regarding the purity level of the solution to be crystallized be at least 90% or more (page 8, lines 71-72) and that of Liming and Torres, the artisan would check the purity level of the D-allulose solution using GC for the presence of impurities irrespective of their identity and have all of them removed to get a highly concentrated solution of D-allulose which can be used for crystallization. It is not necessary to know the identity of the impurity (D-allulose dimer as an impurity in the instant case) for it to be removed before initiating the crystallization. 
There is also a reasonable expectation of success in detecting impurities using GC and comparing it to the GC of an authentic sample of D-allulose. Even if the identity of the impurity is not known, the presence of additional peaks in the GC in addition to that of D-allulose tells the artisan that impurities are present and its percentage. This information can be used to repeat the nanofiltration process to further enrich the D-allulose and reduce the impurity content. This can be done for reducing the content of any impurity including D-allulose dimer if it is present as an impurity. The stock solution, after reducing the content of the impurities, when crystallized should give a higher yield of D-allulose crystals. All of this is suggested by the prior art. 
Appellant’s Argues that:
Regarding the rejection of claims 15-16 and 19 appellant argues that, while the Office acknowledges that neither Lee nor Liming expressly teach D-allulose crystals having a D-allulose dimer content of less than 0.5% as determined by gas chromatography (GC), and that Torress does not teach that GC can be used for determining the presence of the dimer as an impurity and its percentage, the Office concludes that one of ordinary skill in the art would recognize that this technique can be used to determine the same. The Office relies on information gleaned solely from Appellant’s specification. Claim 16 is patentable because the prior art neither discloses nor suggests the purity of D-allulose, and the dimer ranging from 0.01% to 0.48% would have been unexpected. Claim 19 is patentable since the prior art neither discloses nor suggests the crystal parameters as in claim 19.
Examiner’s Response
According to Liming the molecular weight cut-off is in the range of 100 Da-1000Da. The examples demonstrate the use of filtration membranes having different molecular weight cut-off limits. Liming has also shown via examples separation of various combinations of carbohydrates having different molecular weights. In view of this teaching, one of ordinary skill in the art will be able to select a suitable cut-off threshold for use in the nanofiltration step to separate all impurities from D-allulose even if the identity of the impurity is known to be the dimer, or not known at all. 
The size and shape of the crystals is not given patentable weight as long as the process steps of the prior art lead to the pure D-allulose in high yield. There is suggestion in the prior art to adjust the crystallization time and cooling and check periodically for the crystal size for the purpose of good flowability. The combined teachings of Li and Liming do suggest the claimed process steps for producing D-allulose crystals. If the same steps are followed then the properties recited in claims 15 and 19 should be present in the purified D-allulose crystals. 
Torres teaches the use of GC for identification of a variety of compounds including mixtures. This tells the artisan that there is reasonable expectation of success in detecting any impurity including D-alluose dimer if suspected, using GC. Therefore, Torres does render obvious the use of GC for detecting D-allulose dimer in D-allulose crystals, which is not suggested by Li or Liming. 
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623

Conferees:
/SHAOJIA A JIANG/            Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                            
/LAYLA D BERRY/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        
                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.